Title: To Alexander Hamilton from Nicholas Low, 4 March 1793
From: Low, Nicholas
To: Hamilton, Alexander



New york 4 March 1793
Dr. Sir

The foregoing is extract of a Letter from Mr. Colt of 1 Instt. What can be the Cause of Maj. L Enfants extraordinary long Absence? Will you speak to him and advise him to come forward immediately. I suspect that strong Efforts will be made to take Pearse out of our Employ and at the same Time I do not beleive we can do well without him. His & Marshalls Salaries at £100: Stg are both too low and must at the next Meeting be raised. I wish you would find out pearse & converse with him.
I am Dr. sr. yours very sincerely

Nichs Low

